DETAILED OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
 
	Claims 1-3 and 6-15 are pending in the instant application. 
	Claims 4 and 5 have been cancelled by applicant.

Election/Restrictions
Applicant's election with traverse of the species set forth in claim 11 in the reply filed on 02/13/2019 is acknowledged.  
Claims 5-10 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of the generic invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/13/2019.

	Claims 1-3 and 11 are currently under examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.
The instant claims are directed to a method for the deconvolution of a substance mixture comprising nucleic acids. The recite processes comprises the steps of employing a specified algorithm to generate a plurality of nucleic acid sequences, assigning each nucleic acid to at least one substance or substance combination, generating a common sequence spectrum, superimposing the sequences in sequence spectrum being deconvoluted by a prescribed algorithm and being identifying said super imposed sequences according to their assignment. Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea.
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations 

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

	The instant claims do not recite additional elements that integrate the identified judicial exception into a practical application. Practicing the instant claims only produces 
deconvoluted sequences derived from a sequencing spectrum and the identification of sequences according to their assignment. Such a result only produces new information and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to effect any type of change.
The claims do recite the data gathering of preparing at least one substance mixture with at least two target nucleic acid sequences and using a sequencing method to sequence the target nucleic acid substance mixtures. The generation of a target nucleic acid according to a prescribed algorithm does not impart any recognizable improvement to the target nucleic acid itself nor does the algorithm itself exclude the use of any particular nucleic acid sequence. Further, the claims recite a high level of generality a characterization of target nucleic acids that can encompass any and all see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
As such, the claims fail to present additional elements that integrate the identified judicial exception into a practical application. Rather, the invention concept of these claims rises and falls with a prescribed algorithm that is identified as the judicial exception itself.
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. With regard to the recited steps of preparing at least one substance mixture with at least two target nucleic acid sequences and using a sequencing method to sequence the target nucleic acid substance mixtures, page 1, line 6 through page line 9 are relied upon to demonstrate that the recited nucleic acid preparation and chemical conjugation steps are well understood, routine and conventionally applied in the art. Thus, the additional data collection procedures recited in the claims only present routine and conventional wet lab 
For these reasons, the instant claims are directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant argues the claims as amended now “delineate with specificity” and therefore no longer “recite at a high level of generality” the “substance or substance composition” set forth in the instant claims. 
This argument is not persuasive because the amendment to the claims define “the substance” by a Markush group including “molecules” and “molecule components”. Contrary to applicant’s assertions, these claim amendments only support the finding that critical features of applicant’s claimed invention are still recited at a very high level of generality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S DEJONG/           Primary Examiner, Art Unit 1631